EXECUTION VERSION
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement is entered into and dated as of May 26, 2010
(this “Agreement”), by and among Paradigm Holdings, Inc., a Wyoming corporation
(the “Company”), Hale Capital Partners, LP, a Delaware limited partnership
(“Hale Capital”), and each of the other purchasers identified on the signature
pages hereto (each, a “Purchaser” and, collectively with Hale Capital, the
“Purchasers”).
 
A.          The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the 1933 Act.
 
B.           The Company has authorized Senior Secured Subordinated Notes, in
the form attached hereto as Exhibit A (the “Notes”).
 
C.           Each Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) the aggregate
original principal amount of the Notes set forth opposite such Purchaser’s name
in column (3) on the Schedule of Purchasers, and (ii) as a financing fee in
connection with the issuance of the Notes, such number of shares Common Stock
set forth opposite such Purchaser’s name in column (4) on the Schedule of
Purchasers (together with any shares of Common Stock issuable upon conversion of
the Note, if any, the “Common Shares”).
 
D.           Concurrently herewith, the parties hereto shall execute and deliver
an amendment to that certain Preferred Stock Purchase Agreement, dated February
27, 2009, by and between the Company and the Purchasers (the “Preferred Purchase
Agreement”) in the form attached hereto as Exhibit B (the “Amendment”, and the
Preferred Purchase Agreement as amended by the Amendment, the “Amended Preferred
Purchase Agreement”), pursuant to which the Company has agreed to provide
certain registration rights with respect to the Common Shares and amend the
Company’s option to repurchase the Preferred Shares (as defined in the Preferred
Purchase Agreement) as provided therein.
 
E.           The Notes and the Common Shares are collectively referred to herein
as the “Securities.”
 
F.           The Notes will be secured by a second priority perfected security
interest in all of the assets of the Company and its direct and indirect U.S.
Subsidiaries (as defined below), including a pledge of all of the capital stock
of each of the Company’s U.S. Subsidiaries and 2/3rds of the capital stock of
each of the Company’s non-U.S. Subsidiaries, (i) as evidenced by a security
agreement in the form attached hereto as Exhibit C (the “Security Agreement”,
and together with the Security Agreement and the other security documents and
agreements entered into in connection with this Agreement and each of such other
documents and agreements, as each may be amended or modified from time to time,
collectively, the “Security Documents”), (ii) each of its U.S. Subsidiaries and
Paradigm Holdings, Inc., a Nevada corporation, which was formed for the purpose
of the Reincorporation (as defined below), will execute a guaranty in favor of
each Purchaser, in the form attached hereto as Exhibit D (collectively, the
“Guaranties”) pursuant to which each of them guarantees the obligations of the
Company under the Transaction Documents (as defined below) and a subordination
agreement in the form attached hereto as Exhibit E.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the meanings set forth in this
Section 1.1:
 
“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person.  Without limiting the foregoing with
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Certificate of Designations” means the Certificate of Designations of the
Series A-1 Senior Preferred Stock.
 
“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then reported in
the “Pink Sheets” published by the National Quotation Bureau Incorporated (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of Common Stock so reported; or (c) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by Hale Capital.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified or
converted.
 
“Company” is defined in the Preamble hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
 “Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the over-the-counter bulletin board (“OTC Bulletin Board”).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“GAAP” is defined in Section 3.1(h).
 
“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality, or any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic.
 
“Hale Capital” is defined in the Preamble hereto.
 
“Indebtedness” of any Person means (i) all indebtedness representing money
borrowed which is created, assumed, incurred or guaranteed in any manner by such
Person or for which such Person is responsible or liable (whether by guarantee
of such indebtedness, agreement to purchase indebtedness of, or to supply funds
to or invest in, others or otherwise), (ii) any direct or contingent obligations
of such Person arising under any letter of credit (including standby and
commercial), bankers acceptances, bank guaranties, surety bonds and similar
instruments, (iii) all Indebtedness secured by any Lien existing on property or
assets owned by such Person and (iv) any shares of capital stock or other
securities having a redemption feature; provided that the Preferred Stock, and
any obligations due in respect thereof in accordance, as applicable, with the
Preferred Stock, as in effect on the date hereof, shall not be deemed to be
Indebtedness pursuant to this definition.
 
“Lien” is defined in Section 3.1(a).
 
“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions, obligations and costs and expenses in connection therewith (including,
without limitation, interest, court costs and reasonable fees and expenses of
attorneys, accountants and other experts, or any other expenses of litigation or
other Proceedings or of any default or assessment).
 
“Material Adverse Effect” is defined in Section 3.1(b).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” means the Series A-1 Senior Preferred Stock of the Company,
par value $0.01 per share, and all securities into which such preferred stock
may be reclassified or converted.
 
“Principal Market” means the OTC Bulletin Board.
 
 
3

--------------------------------------------------------------------------------

 
 
“Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s knowledge, threatened.
 
“Purchase Price” is defined in Section 2.3.
 
“Purchasers” is defined in the Preamble hereto.
 
“Reincorporation” is defined in Section 6.7.
 
“Required Approvals” is defined in Section 3.1(e).
 
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means the Notes and the Common Shares issued or issuable (as
applicable) to the Purchasers pursuant to the Transaction Documents.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” is defined in Section 3.1(a).
 
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.
 
“Trading Market” means the OTC Bulletin Board or any other primary Eligible
Market or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
 
“Transaction Documents” means this Agreement, the Notes, the Security Documents,
the Guarantees, the Amended Preferred Purchase Agreement and any other
documents, certificates or agreements executed or delivered in connection with
the transactions contemplated hereby.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Purchase and Sale of the Securities.  Subject to the satisfaction
(or waiver) of the conditions set forth in Sections 5.1 and 5.2 below, the
Company shall issue and sell to each Purchaser, and each Purchaser severally,
but not jointly, shall purchase from the Company on the Closing Date (as defined
below), a Note in the original principal amount as is set forth opposite such
Purchaser’s name in column (3) on the Schedule of Purchasers along with (as a
financing fee in connection with issuance of the Notes) that aggregate number of
Common Shares as is set forth opposite such Purchaser’s name in column (4) on
the Schedule of Purchasers.
 
 
4

--------------------------------------------------------------------------------

 
 
2.2           Closing.  The closing (the “Closing”) of the purchase of the Notes
and the Common Shares by the Purchasers shall occur at the offices of Greenberg
Traurig, LLP, MetLife Building, 200 Park Avenue, New York, NY 10166.  The date
and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York time,
on the first (1st) Business Day on which the conditions to the Closing set forth
in Sections 5.1 and 5.2 below are satisfied or waived (or such later date as is
mutually agreed to by the Company and each Purchaser).
 
2.3           Purchase Price.  The aggregate purchase price for the Notes to be
purchased by each Purchaser (the “Purchase Price”) shall be the amount set forth
opposite such Purchaser’s name in column (5) on the Schedule of Purchasers.  The
parties hereby acknowledge and agree that at the Closing each Purchaser shall
receive a financing fee in Common Shares as set forth in the applicable Note at
a price per Common Share equal to $0.086.
 
2.4           Form of Payment. On the Closing Date, (i) each Purchaser shall pay
its respective Purchase Price to the Company for the Note to be issued and sold
to such Purchaser at the Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions and (ii) the
Company shall deliver to each Purchaser (A) a Note (in such amount as is set
forth opposite such Purchaser’s name in column (3) of the Schedule of
Purchasers), and (B) such number of Common Shares as is set forth opposite such
Purchaser’s name in column (4) of the Schedule of Purchasers, in all cases, duly
executed on behalf of the Company and registered in the name of such Purchaser
or its designee.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to, and agrees with, the Purchasers as follows:
 
(a)          Subsidiaries.  The Company does not directly or indirectly control
or own 50% or more of the stock or other equity interests in any other Person
other than those listed in Schedule 3.1(a) (each a “Subsidiary”, and
collectively, the “Subsidiaries”).  The jurisdiction of organization of each
Subsidiary is as set forth on Schedule 3.1(a).  Except as disclosed in Schedule
3.1(a), the Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any lien, charge, claim, security interest,
encumbrance, right of first refusal or other restriction (collectively,
“Liens”), and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.
 
 
5

--------------------------------------------------------------------------------

 
   
(b)          Organization and Qualification.  Each of the Company and, except as
set forth on Schedule 3.1(b), the Subsidiaries is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Except as disclosed in Schedule 3.1(b), neither the Company nor any Subsidiary
is in violation or default of any of the provisions of its respective
certificate or articles of incorporation or bylaws or other organizational or
charter documents.  Each of the Company and the Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not reasonably be
expected to, individually or in the aggregate, (i) adversely affect the
legality, validity or enforceability of any Transaction Document, (ii) have or
result in a material adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s or any
Subsidiary’s ability to perform fully on a timely basis its obligations under
any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
(c)          Authorization; Enforcement.  The Company and each Subsidiary has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its respective obligations hereunder and
thereunder.  The execution and delivery by the Company and each Subsidiary of
each of the Transaction Documents to which it is a party and the consummation by
it of the transactions contemplated hereunder and thereunder have been duly
authorized by all necessary action on the part of the Company and the
Subsidiaries and no further consent or action is required by the Company or any
Subsidiary, or their respective Board of Directors or shareholders.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and/or the Subsidiaries, as applicable, and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company, and/or the Subsidiaries, as applicable, enforceable
against the Company, and/or the Subsidiaries, as applicable, in accordance with
its terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, or (ii) rules of law governing specific
performance, injunctive relief or other equitable remedies.
 
(d)          No Conflicts.  Except as set forth on Schedule 3.1(d), the
execution, delivery and performance of the Transaction Documents by the Company
and the Subsidiaries and the consummation by them of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of clause (i)
or (ii) above, as could not, reasonably be expected to have or result in,
individually or in the aggregate, a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)          Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization, permit or
order of, give any notice to, or make any filing or registration with, any
Governmental Authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing by the Company with the Commission of the Registration Statement (as
defined in the Amended Preferred Purchase Agreement), the filing by the Company
of a Notice of Sale of Securities on Form D with the Commission under Regulation
D of the Securities Act and state and applicable Blue Sky filings, and the
consents, waivers, authorizations, permits, orders, notices, filings or
registrations set forth on Schedule 3.1(e) (collectively, the “Required
Approvals”).
 
(f)          Issuance of the Securities.  The Notes and the Common Shares shall
be duly authorized as of the Closing.  As of the Closing, the Notes and the
Common Shares shall be validly issued, fully paid and nonassessable and free of
preemptive or similar rights.  Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2(b)-(e), as of the
Closing, (i) the Notes and the Common Shares have been issued in compliance with
applicable securities laws, rules and regulations and (ii) the issuance and sale
of the Securities contemplated hereby does not conflict with or violate any
rules or regulations of the Trading Market.
 
(g)          Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company and each Subsidiary is as
specified on Schedule 3.1(g).  Except as specified on Schedule 3.1(g), no
securities of the Company or any Subsidiary are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Securities and except as disclosed in Schedule 3.1(g), there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock. 
The issue and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities, or to take any other action punitive to the Company or any
Subsidiary.  Schedule 3.1(g) contains a list of all stock option plans, stock
purchase plans and management grants, in each case as reflected as of the
Closing Date, true and complete copies of which have been delivered to the
Purchasers.  Except as disclosed on Schedule 3.1(g), there are no existing
agreements, arrangements or commitments relating to any shares of Common Stock
that require or permit any shares of Common Stock to be voted by or at the
discretion of anyone other than the record owner.  Immediately following the
Closing, the Company shall have no Indebtedness other than Permitted
Indebtedness (as defined in the Notes).  There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(h)          SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, applications and other documents, together with any
amendments required to be made with respect thereto, required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such materials) (the foregoing materials being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension.  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial (individually and in the aggregate), year-end audit adjustments and
the absence of footnotes.
 
(i)           Litigation.  Except as set forth in Schedule 3.1(i), there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any Governmental Authority.  Neither the Company nor any
Subsidiary, nor, to the knowledge of the Company, any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Proceeding involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company (in his or her capacity as such).  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(j)          Compliance.  Except as set forth in Schedule 3.1(j), neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any
Governmental Authority, or (iii) is or has been in violation of any statute,
rule or regulation of any Governmental Authority, including without limitation
all foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety,
employment and labor matters or other laws applicable to its business; except in
each case as could reasonably be expected to have or result in, individually or
in the aggregate, a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(k)          Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(l)          Solvency.  The Company believes that, based on the financial
condition of the Company immediately following the Closing Date, (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  Following the Closing Date, the
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its Indebtedness).
 
 
9

--------------------------------------------------------------------------------

 
 
(m)         Certain Fees.  Except as set forth in Schedule 3.1(m), no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.  The Purchasers shall have no obligation with respect to any
fees or with respect to any claims (other than such fees or commissions owed by
a Purchaser pursuant to written agreements executed by such Purchaser which fees
or commissions shall be the sole responsibility of such Purchaser) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.  The
Company shall indemnify and hold harmless the Purchasers, their employees,
officers, directors, agents, and partners, and their respective Affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney’s fees) and expenses suffered in respect of any such
claimed or existing fees, as such fees and expenses are incurred.
 
(n)          Private Placement.  Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2(b)-(e), (i) no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents, and
(ii) the issuance and sale of the Securities hereunder does not contravene the
rules and regulations of the Trading Market.
 
(o)          Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Purchaser’s
purchase of the Securities.  The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the Company and its representatives.  The
Company further acknowledges that no Purchaser has made any promises or
commitments other than as set forth in this Agreement, including any promises or
commitments for any additional investment by any such Purchaser in the Company.
 
(p)          No Event of Default.  After giving effect to the transactions
contemplated by this Agreement to occur at the Closing, no Event of Default (as
defined in the Notes) or Event of Default (as defined in the Certificate of
Designations) has occurred and is continuing.
 
(q)          Acknowledgement Regarding Purchasers’ Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company (i) that none of the Purchasers have
been asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that past or future open market or other
transactions by any Purchaser, including short sales, and specifically
including, without limitation, short sales or “derivative” transactions, before
or after the Closing Date or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Purchaser, and counter-parties in “derivative” transactions to
which any such Purchaser is a party, directly or indirectly, presently may have
a “short” position in the Common Stock, and (iv) that each Purchaser shall not
be deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (a) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding and (b) such hedging activities (if any) could reduce the value of
the existing shareholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
(r)          Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its or any of its officers’ or Affiliates’ behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities or (iii) except as set forth on Schedule 3.1(r)(iii), paid or agreed
to pay to any Person any compensation for soliciting another to purchase any
other securities of the Company.
 
(s)          Margin Regulations.  Neither the Company nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying any "margin stock" (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System).  No part of the proceeds
from the sale of the Notes will be used, directly or indirectly, for the purpose
of purchasing or carrying any margin stock or for the purpose of purchasing,
carrying or trading in any securities under such circumstances as to involve the
Company or any of its Subsidiaries in a violation of Regulation X of the Board
of Governors of the Federal Reserve System (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of the Board of Governors of the
Federal Reserve System.  Margin stock does not constitute more than 25% of the
value of the consolidated property and assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 25% of the value of such consolidated property
and assets.  None of the transactions contemplated by this Agreement (including,
without limitation, the direct and indirect use of proceeds of the Notes) will
violate or result in a violation of the Exchange Act or any of the rules and
regulations promulgated thereunder or in such Regulation T, U or X, as
applicable, or, assuming the accuracy of the representations and warranties made
by you in this Agreement, the Securities Act or any of the rules and regulations
promulgated thereunder.
 
(t)          Security Interests.  Except as set forth on Schedule 3.1(t), each
Security Agreement creates in favor of each Purchaser a legal, valid and
enforceable second priority security interest in the Collateral (as defined in
the Security Documents) secured thereby.  Except as set forth on Schedule
3.1(t), upon the filing of the UCC-1 financing statements in the State of
Wyoming and the recording of the Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement, in each case, as defined in the
Security Agreement (collectively, the “Collateral Assignments for Security”), in
the United States Patent and Trademark Office, as applicable, such security
interests in and Liens on the Collateral (as defined in the Security Agreement)
granted thereby shall be perfected, second priority security interests, and no
further recordings or filings are or will be required in connection with the
creation, perfection or enforcement of such security interests and Liens, other
than (i) the filing of continuation statements in accordance with applicable
law, (ii) the recording of the Collateral Assignments for Security in the United
States Patent and Trademark Office, as applicable, with respect to
after-acquired U.S. patent and trademark applications and registrations and U.S.
copyrights and (iii) the recordation of appropriate evidence of the security
interest in the appropriate foreign registry with respect to all foreign
intellectual property.  The Continuation Statement (as defined in the Security
Agreement) was filed in error in the State of Wyoming and there are no
obligations (financial or otherwise) due or owing to SunTrust Bank by the
Company or any Subsidiary.
 
 
11

--------------------------------------------------------------------------------

 
 
(u)          Disclosure.  All of the written information furnished on or prior
to the date hereof by or on behalf of the Company or any of its Subsidiaries to
you pursuant to or in connection with this Agreement and the other Transaction
Documents, taken as a whole, was true and complete in all material respects as
of the date on which such information was so provided.  All of the written
information furnished after the date hereof by or on behalf of the Company or
any of its Subsidiaries to you pursuant to or in connection with this Agreement
and the other Transaction Documents, taken as a whole, will be true and correct
in all material respects as of the date on which such information is so
provided.  All such information, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made therein, in light of the circumstances under which any such
statements were made, not misleading.  All financial projections and forecasts
that have been prepared by or on behalf of the Company or any of its
Subsidiaries and made available to you have been prepared in good faith based
upon reasonable assumptions and represented, at the time each such financial
projection or forecast was delivered to you, the Company's best estimate of
future financial performance (it being recognized that such financial
projections or forecasts are not to be viewed as facts and that the actual
results during the period or periods covered by any such financial projections
or forecasts may differ from the projected or forecasted results).
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser
hereby, as to itself only and for no other Purchaser, represents and warrants to
the Company as follows:
 
(a)          Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder.  The execution, delivery and
performance by such Purchaser of the Transaction Documents to which it is a
party have been duly authorized by all necessary corporate or, if such Purchaser
is not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser.  Each of the Transaction
Documents to which such Purchaser is a party has been duly executed by such
Purchaser and, when delivered by such Purchaser in accordance with terms hereof,
will constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)          Investment Intent.  Such Purchaser is acquiring the Securities as
principal for its own account for investment purposes and not with a view to
distributing or reselling such Securities or any part thereof in violation of
applicable securities laws, without prejudice, however, to such Purchaser’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws. 
Nothing contained herein shall be deemed a representation or warranty by such
Purchaser to hold the Securities for any period of time.  Such Purchaser
understands that the Securities have not been registered under the Securities
Act, and therefore the Securities may not be sold, assigned or transferred
unless pursuant to (i) an effective registration statement under the Securities
Act with respect thereto or (ii) an available exemption from the registration
requirements of the Securities Act.
 
(c)          Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  Such Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act.
 
(d)          Experience of such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)         General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)          Access to Data.  Such Purchaser has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and to
review the Company’s facilities.  The foregoing, however, does not limit or
modify the representations and warranties made by the Company in this Agreement
or any other provision in this Agreement or the right of the Purchasers to rely
thereon.
 
(g)        Manipulation of Price.  During the 12-month period immediately
preceding the Closing Date, such Purchaser has not, and to its knowledge no one
acting on its or any of its officers’ or Affiliates’ behalf has taken, directly
or indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities.
 
The Company acknowledges and agrees that each Purchaser does not make and has
not made any representations or warranties with respect to the transactions
contemplated hereby or by any other Transaction Document other than those
specifically set forth in this Section 3.2.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement or to the Company, except as otherwise set forth herein, the Company
may require the transferor to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration under the Securities Act.  Notwithstanding the
foregoing, the Company hereby consents to and agrees to register on the books of
the Company and with its transfer agent, without any such legal opinion, any
transfer of Securities by a Purchaser to an Affiliate of such Purchaser,
provided that the transferee certifies to the Company that it is an “accredited
investor” as defined in Rule 501(a) under the Securities Act.  As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement (and any other applicable Transaction Document) and shall have
the rights of a Purchaser under this Agreement.
 
(b)         The Purchasers agree to the imprinting on any certificate evidencing
Securities, except as otherwise permitted by Section 4.1(c), of a restrictive
legend in substantially the form as follows, together with any additional legend
required by (i) any applicable state securities laws and (ii) any securities
exchange upon which such Securities may be listed:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           Certificates evidencing Securities shall not be required to
contain the legend set forth in Section 4.1(b) (i) following any sale of such
Securities pursuant to an effective registration statement covering the resale
of such Securities under the Securities Act, (ii) following any sale of such
Securities in compliance with Rule 144, (iii) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the Effective Date (as defined in the Amended
Preferred Purchase Agreement) if required by the Company’s transfer agent to
effect the removal of the legend hereunder.  Following the Effective Date or at
such earlier time as a legend is no longer required for certain Securities, the
Company will no later than three (3) Trading Days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Securities, deliver or cause to be delivered to
such Purchaser a certificate representing such Securities that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in Section 4.1(b).  For so long as any
Purchaser owns Securities, the Company will not effect or publicly announce its
intention to effect any exchange, recapitalization or other transaction that
effectively requires or rewards physical delivery of certificates evidencing the
shares of Common Stock.
 
(d)          The Company acknowledges and agrees that a Purchaser may from time
to time pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement secured by the Securities and, if
required under the terms of such agreement, such Purchaser may transfer pledged
or secured Securities to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
the pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling shareholders
thereunder.
 
4.2           Furnishing of Information.  As long as any Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  Upon the request of any Purchaser, the Company shall deliver to
such Purchaser a written certification of a duly authorized officer as to
whether it has complied with the preceding sentence.  As long as any Purchaser
owns Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchasers and make publicly available
in accordance with paragraph (c) of Rule 144 such information as is required for
the Purchasers to sell the Securities under Rule 144.  The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request to satisfy the provisions of Rule 144 applicable to the
issuer of securities relating to transactions for the sale of securities
pursuant to Rule 144.
 
4.3           Integration.  The Company shall not, and shall use its reasonable
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
 
15

--------------------------------------------------------------------------------

 
   
4.4           Reservation and Listing of Securities.
 
(a)          Following the Reincorporation, the Company shall, as applicable
(i) prepare and timely file with each Trading Market an additional shares
listing application covering all of the Common Shares, (ii) use reasonable best
efforts to cause the Common Shares to be approved for listing on each Trading
Market as soon as practicable thereafter, (iii) provide to the Purchasers
evidence of such listing, and (iv) use reasonable best efforts to maintain the
listing of the Common Shares on each such Trading Market or another Eligible
Market.
 
(b)           In the case of a breach by the Company of Section 4.4(a), in
addition to the other remedies available to the Purchasers, the Purchasers shall
have the right to require the Company to either: (i) use its reasonable best
efforts to obtain the required shareholder approval necessary to permit the
issuance of such shares of Common Stock as soon as is possible, but in any event
not later than the 60th day after such notice, or (ii) within five (5) Trading
Days after delivery of a written notice, pay cash to such Purchaser, as
liquidated damages and not as a penalty, in an amount equal to the number of
shares of Common Stock not issuable by the Company times 115% of the average
Closing Price over the five (5) Trading Days immediately prior to the date of
such notice or, if greater, the five (5) Trading Days immediately prior to the
date of payment (the “Cash Amount”).  If the exercising or converting Purchaser
elects the first option under the preceding sentence and the Company fails to
obtain the required shareholder approval on or prior to the 60th day after such
notice, then within three (3) Trading Days after such 60th day, the Company
shall pay the Cash Amount to such Purchaser, as liquidated damages and not as a
penalty or as an exclusive remedy hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
4.5           Securities Laws Disclosure; Publicity.  Within two (2) Business
Days following the Closing Date, the Company shall issue a press release
reasonably acceptable to the Purchasers disclosing the transactions contemplated
hereby.  Within two (2) Business Days of the Closing Date, the Company shall
file a Current Report on Form 8-K with the Commission (the “8-K Filing”)
describing the material terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K this Agreement, the form of the Note and the form of the Amendment, in the
form required by the Exchange Act.  Thereafter, the Company shall timely file
any filings and notices required by the Commission or applicable law with
respect to the transactions contemplated hereby and provide copies thereof to
the Purchasers promptly after filing.  The Company shall, at least two (2)
Trading Days prior to the filing or dissemination of any disclosure required by
this paragraph, provide a copy thereof to the Purchasers for their review.  The
Company and the Purchasers shall consult with each other in issuing any press
releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or Trading Market
with respect to the transactions contemplated hereby, and neither party shall
issue any such press release or otherwise make any such public statement, filing
or other communication without the prior consent of the other, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement, filing or
other communication.  Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market (other than as permitted by the Amended Preferred Purchase Agreement, the
Registration Statement, the 8-K Filing and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the Exchange Act and any application to list additional shares filed with
the Trading Market), without the prior written consent of such Purchaser, except
to the extent such disclosure (but not any disclosure as to the controlling
Persons thereof) is required by law, Trading Market regulations or the
Commission, in which case the Company shall provide the Purchasers with prior
notice of such disclosure.  If at any time the Purchasers do not have a designee
or observer on the Company’s Board of Directors and any Purchaser has notified
the Company that it does not wish to receive any material nonpublic information,
the Company shall not, and shall cause each of its Subsidiaries and its and each
of their respective officers, directors, employees and agents not to, provide
any such Purchaser with any material nonpublic information regarding the Company
or any of its Subsidiaries without the express written consent of such
Purchaser.  In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Purchaser shall have the right to require the Company
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material nonpublic information.  No
Purchaser shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, shareholders or agents
for any such disclosure.  In addition, if at any other time, a Purchaser so
requests, the Company will confirm to such Purchaser in writing that the Company
does not believe that such Purchaser, or any employee, officer, director, agent
or representative of such Purchaser, has been provided any material non-public
information relating to the Company by the Company or any Subsidiary, or any of
their respective employees, officers, directors, agents or representatives.  In
the event that the Company is unable to make such confirmation, or any Purchaser
otherwise requests, the Company will make public disclosure of any information
in the possession of such Purchaser which the Company or such Purchaser believes
might constitute material non-public information relating to the Company.  No
Purchaser shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, shareholders or agents
for any such disclosure.  Subject to the foregoing, neither the Company nor any
Purchaser shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Purchaser, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Purchaser shall be consulted by the Company
in connection with any such press release or other public disclosure prior to
its release).  Each press release disseminated by the Company during the 12
months prior to the Closing Date did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.
 
 
17

--------------------------------------------------------------------------------

 
 
4.6            Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Securities hereunder as security for the issuance of a letter of
credit issued by Silicon Valley Bank to Zurich American Insurance Company and
Fidelity and Deposit Company of Maryland in the aggregate amount of $4.0 million
(the “Performance Bond”).
 
4.7           No Impairment.  At all times after the date hereof, the Company
will not take or permit any action, or cause or permit any Subsidiary to take or
permit any action that impairs or adversely affects the rights of the Purchasers
under any Transaction Document.
 
4.8            Indemnification.  If any Purchaser or any of its Affiliates or
any officer, director, partner, controlling person, employee or agent of a
Purchaser or any of its Affiliates (a “Related Person”) becomes involved in any
capacity in any Proceeding brought by or against any Person in connection with
or as a result of the transactions contemplated by the Transaction Documents,
the Company will indemnify and hold harmless such Purchaser or Related Person
for its reasonable legal and other expenses (including the reasonable costs of
any investigation, preparation and travel) and for any Losses incurred in
connection therewith, as such expenses or Losses are incurred, excluding only
Losses that result directly from such Purchaser’s or Related Person’s gross
negligence or willful misconduct.  In addition, the Company shall indemnify and
hold harmless each Purchaser and Related Person from and against any and all
Losses, as incurred, arising out of or relating to any misrepresentation or
breach by the Company or any Subsidiary of any of the representations,
warranties or covenants made by the Company or any Subsidiary in this Agreement
or any other Transaction Document, or any allegation by a third party that, if
true, would constitute such a breach or misrepresentation.  The conduct of any
Proceedings for which indemnification is available under this paragraph shall be
governed by Section 6.6(c) of the Amended Preferred Purchase Agreement.  The
indemnification obligations of the Company under this paragraph shall be in
addition to any liability that the Company or any Subsidiary may otherwise have
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Purchasers and any such Related
Persons.  If the Company or any Subsidiary breaches its obligations under any
Transaction Document, then, in addition to any other liabilities the Company may
have under any Transaction Document or applicable law, the Company shall pay or
reimburse the Purchasers on demand for all costs of collection and enforcement
(including reasonable attorneys fees and expenses).  Without limiting the
generality of the foregoing, the Company specifically agrees to reimburse the
Purchasers on demand for all costs of enforcing the indemnification obligations
in this paragraph.
 
4.9            Shareholders Rights Plan.  No claim will be made or enforced by
the Company or any other Person that any Purchaser is an “Acquiring Person” or
any similar term under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchasers.
 
 
18

--------------------------------------------------------------------------------

 
 
4.10           Delivery of Certificates.  In addition to any other rights
available to a Purchaser, if the Company fails to deliver or cause to be
delivered to such Purchaser a certificate representing Common Stock on the date
on which delivery of such certificate is required by any Transaction Document,
and if after such date such Purchaser purchases (in an open market transaction
or otherwise) Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares that the Purchaser anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three Trading Days after
such Purchaser’s request and in such Purchaser’s discretion, either (i) pay cash
to such Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to such Purchaser a certificate or
certificates representing such Common Stock and pay cash to such Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock, times (B) the Closing Price on the
date of the event giving rise to the Company’s obligation to deliver such
certificate.
 
4.11           Access.  In addition to any other rights provided by law or set
forth herein, from and after the date of this Agreement and for so long as any
Notes remain outstanding, the Company shall, and shall cause each of the
Subsidiaries, to give each Purchaser and its representatives, at the request of
the Purchasers, access during reasonable business hours to (a) all properties,
assets, books, contracts, commitments, reports and records relating to the
Company and the Subsidiaries, and (b) the management, accountants, lenders,
customers and suppliers of the Company and the Subsidiaries; provided, however,
that the Company shall not be required to provide such Purchaser access to any
information or Persons if the Company reasonably determines that access to such
information or Persons (x) would adversely affect the attorney-client privilege
between the Company and its counsel and cannot be provided to the Purchasers in
a manner that would avoid the adverse affect on the attorney-client privilege
between the Company and its counsel, (y) would result in the disclosure of trade
secrets, material nonpublic information or other confidential or proprietary
information and cannot be provided to the Purchasers in a manner that would
avoid the disclosure of trade secrets, material nonpublic information or other
confidential or proprietary information, or (z) would violate the requirements
of any Governmental Authority, applicable law or regulation with respect to the
confidentiality of information or security clearances and cannot be provided to
the Purchasers in a manner that would not violate any such requirements, law or
regulation; provided further that the Company shall be required to provide such
Purchaser with access to the information contemplated in clause (y) if the
Purchaser signs a customary confidentiality agreement with the Company with
respect to such information.
 
4.12         Amendments to Transaction Documents.  So long as any principal
amount of the Notes purchased on the Closing Date are outstanding, the Company
shall not, and shall not permit any of its Subsidiaries to, enter into or become
or remain subject to any agreement or instrument, except for the Transaction
Documents, that would prohibit or require the consent of any Person to any
amendment, modification or supplement to any of the Transaction Documents.
 
 
19

--------------------------------------------------------------------------------

 
 
4.13             Closing Documents.  On or prior to fourteen (14) calendar days
after the Closing Date, the Company agrees to deliver, or cause to be delivered,
to each Purchaser and Greenberg Traurig, LLP executed copies of the Transaction
Documents, Securities and other documents required to be delivered to any party
pursuant to Article 5 hereof.
 
ARTICLE V.
CONDITIONS
 
5.1           Conditions Precedent to the Obligations of the Purchasers.  The
obligation of each Purchaser hereunder to purchase its Note and its related
Common Shares at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Purchaser’s sole benefit and may be waived by such
Purchaser at any time in its sole discretion by providing the Company with prior
written notice thereof:
 
(a)       The Company and each Subsidiary (as the case may be) shall have duly
executed and delivered to such Purchaser each of the Transaction Documents to
which it is a party and the Company shall have duly executed and delivered to
such Purchaser a Note (in such original principal amount as is set forth across
from such Purchaser’s name in column (3) of the Schedule of Purchasers and the
related Common Shares (for such aggregate number of shares of Common Stock as is
set forth across from such Purchaser’s name in column (4) of the Schedule of
Purchasers, respectively) being purchased by such Purchaser at the Closing
pursuant to this Agreement.
 
(b)       Such Purchaser shall have received the opinion of K&L Gates LLP, the
Company’s counsel, dated as of the Closing Date, in the form attached hereto as
Exhibit F.
 
(c)       The parties to the Amendment (other than such Purchaser) shall have
executed and delivered the Amendment to such Purchaser.
 
(d)       The Company shall have delivered to such Purchaser a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Closing Date.
 
(e)       The Company shall have delivered to such Purchaser a certificate
evidencing the Company’s and each Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and each Subsidiary conducts
business and is required to so qualify, as of a date within ten (10) days of the
Closing Date.
 
(f)        The Company shall have delivered to such Purchaser a certified copy
of the Articles of Incorporation as certified by the Wyoming Secretary of State
within ten (10) days of the Closing Date.
 
(g)       Each Subsidiary shall have delivered to such Purchaser a certified
copy of its certificate of incorporation as certified by the Secretary of State
(or comparable office) of such Subsidiary’s jurisdiction of incorporation within
ten (10) days of the Closing Date.
 
 
20

--------------------------------------------------------------------------------

 
 
(h)       The Company and each Subsidiary shall have delivered to such Purchaser
a certificate, in the form attached hereto as Exhibit G, executed by the
Secretary of the Company and each Subsidiary and dated as of the Closing Date,
as to (i) the resolutions authorizing the transactions contemplated by the
Transaction Documents as adopted by the Company’s and each Subsidiary’s board of
directors in a form reasonably acceptable to such Purchaser, (ii) the Articles
of Incorporation of the Company and the organizational documents of each
Subsidiary and (iii) the Bylaws of the Company and the bylaws of each
Subsidiary, each as in effect at the Closing.
 
(i)        Each and every representation and warranty of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date. Such Purchaser shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Purchaser in the form attached hereto as Exhibit H.
 
(j)        The Company shall have delivered to such Purchaser a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.
 
(k)       The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of the Closing
Date, by the Commission or the Principal Market from trading on the Principal
Market nor shall suspension by the Commission or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Market or (B) by falling below the minimum maintenance
requirements of the Principal Market.
 
(l)        The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.
 
(m)       No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or other Governmental Authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
 
(n)        Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.
 
(o)        In accordance with the terms of the Security Documents, the Company
shall have delivered to such Purchaser appropriate financing statements on Form
UCC-1 to be duly filed in such office or offices as may be necessary or, in the
opinion of the Purchasers, desirable to perfect the security interests purported
to be created by each Security Document.
 
 
21

--------------------------------------------------------------------------------

 
 
(p)       Within two (2) Business Days prior to the Closing, the Company shall
have delivered or caused to be delivered to each Purchaser (i) true copies of
UCC search results, listing all effective financing statements which name as
debtor the Company or any of its Subsidiaries filed in the prior five years to
perfect an interest in any assets thereof, together with copies of such
financing statements, none of which, except with respect to any Permitted Liens
(as defined in the Notes) or as otherwise agreed in writing by the Purchasers,
shall cover any of the Collateral (as defined in the Security Documents) and the
results of searches for any tax lien and judgment lien filed against such Person
or its property, which results, except with respect to any Permitted Liens or as
otherwise agreed to in writing by the Purchasers shall not show any such Liens
(as defined in the Security Documents); and (ii) a perfection certificate, duly
completed and executed by the Company and each of its Subsidiaries, in form and
substance satisfactory to the Purchasers.
 
(q)        The Company shall have delivered, by wire transfer of U.S. dollars
and immediately available funds, the fees and expenses to be paid by the Company
in accordance with Section 6.2 below.
 
(r)         The Company and its Subsidiaries shall have delivered to such
Purchaser such other documents relating to the transactions contemplated by this
Agreement as such Purchaser or its counsel may reasonably request.
 
5.2           Conditions Precedent to the Obligations of the Company.  The
obligation of the Company hereunder to issue and sell the Notes and the related
Common Shares to each Purchaser at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion by providing each Purchaser with
prior written notice thereof:
 
(a)        Such Purchaser shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.
 
(b)        Such Purchaser and each other Purchaser shall have delivered to the
Company the Purchase Price for the Note and the related Common Shares being
purchased by such Purchaser at the Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.
 
(c)        The representations and warranties of such Purchaser shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date), and such Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
 
(d)        The parties to the Amendment (other than the Company) shall have
executed and delivered the Amendment to the Company.
 
 
22

--------------------------------------------------------------------------------

 
   
(e)        No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or other Governmental Authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1           Termination.  This Agreement may be terminated by Hale Capital, by
written notice to the other parties, if the Closing has not been consummated
within five business days of the date hereof; provided that no such termination
will affect the right of any party to sue for any breach by the other party (or
parties).
 
6.2           Fees and Expenses.  At the Closing, the Company shall pay to the
Purchasers in cash by wire transfer of immediately available funds the legal and
due diligence fees and expenses incurred by them in connection with the
preparation and negotiation of the Transaction Documents, which is $95,000 as of
the Closing.  In lieu of the foregoing remaining payments, the Purchasers may
retain such amounts at the Closing.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the issuance of any Securities.
 
6.3           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto and the respective nondisclosure agreements
between the Company and the Purchasers, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.  At or after the Closing, and without further consideration, the
Company will execute and deliver to the Purchasers such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.
 
6.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided under this Agreement or any
other Transaction Document shall be in writing and shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section prior to 6:30 p.m. (New York City time) on a Trading Day, (ii) the
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Agreement
later than 6:30 p.m. (New York City time) on any date and earlier than 11:59
p.m. (New York City time) on such date, (iii) the Trading Day following the date
of mailing, if sent by nationally recognized overnight courier service,
specifying next business day delivery or (iv) upon actual receipt by the party
to whom such notice is required to be given if delivered by hand.  The address
for such notices and communications shall be as follows:
 
 
23

--------------------------------------------------------------------------------

 
 
If to the Company:
Paradigm Holdings, Inc.
 
9715 Key West Ave.
 
3rd Floor
 
Rockville, MD 20850
 
Attn.: Peter B. LaMontagne
 
Tel.: (301) 468-1200
 
Fax: (240) 235-4380
   
With a copy to:
K&L Gates
 
Wachovia Financial Center, Suite 3900,
 
200 South Biscayne Boulevard
 
Miami, Florida  33131-2399
 
Attn.:  Clayton E. Parker
 
Tel.: (305) 539-3306
 
Fax: (305) 358-7095
   
If to the Purchasers:
To the address set forth under such Purchaser’s
name on the signature pages attached hereto.
   
With a copy to:
Greenberg Traurig, LLP
 
MetLife Building
 
200 Park Avenue
 
New York, NY 10166
 
Telephone:  (212) 801-9200
 
Facsimile:  (212) 805-9222
 
Attention:  Michael A. Adelstein, Esq.

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two Trading Days’ prior notice to the other party in
accordance with this Section 6.4.
 
6.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by Hale Capital and the Company, or, in the case of a waiver, by Hale Capital. 
Any waiver executed by Hale Capital shall be binding on the Company all
Purchasers hereunder and all holders of Notes and/or Common Shares, as
applicable.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.  No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered on identical
terms to all of the parties to the Transaction Documents that are holders of
Notes.
 
6.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
 
24

--------------------------------------------------------------------------------

 
 
6.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations
hereunder, other than pursuant to the Company’s reincorporation as contemplated
by Section 4.19 of the Amended Preferred Purchase Agreement (the
“Reincorporation”), without the prior written consent of the Purchasers.  Any
Purchaser may assign its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof and of the applicable Transaction Documents that apply to the
“Purchasers.”  Notwithstanding anything to the contrary herein, Securities may
be pledged to any Person in connection with a bona fide margin account or other
loan or financing arrangement secured by such Securities.
 
6.8          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Related Person is an intended third party
beneficiary of Section 4.8 and (in each case) may enforce the provisions of such
Sections directly against the parties with obligations thereunder.
 
6.9          Governing Law; Venue; Waiver of Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York (except for matters governed by corporate
law in the State of Wyoming), without regard to the principles of conflicts of
law thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
Proceeding is improper.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  If either party shall commence a Proceeding to enforce any
provisions of this Agreement, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorneys’ fees and other reasonable
costs and expenses incurred with the investigation, preparation and prosecution
of such Proceeding.
 
 
25

--------------------------------------------------------------------------------

 
 
6.10         Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery, exercise
and/or conversion of the Securities, as applicable.
 
6.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
6.12         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.
 
6.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
6.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
6.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree that, in any
action for specific performance of any such obligation, it shall not assert or
shall waive the defense that a remedy at law would be adequate.
 
 
26

--------------------------------------------------------------------------------

 
 
6.16           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser hereunder or any Purchaser enforces or
exercises its rights hereunder or thereunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company by a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.17           Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate of interest
applicable to the Transaction Documents from the effective date forward, unless
such application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
6.18           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of the Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser or any of its agents or employees shall have any
liability to any other Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions.  Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document.  The Company hereby confirms that it understands and
agrees that the Purchasers are not acting as a “group” as that term is used in
Section 13(d) of the Exchange Act.  Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no other Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment hereunder.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
 
27

--------------------------------------------------------------------------------

 
 
6.19           Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.
 
6.20           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
[The remainder of the page is intentionally left blank]
 
 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
PARADIGM HOLDINGS, INC.
   
By:
/s/Peter B. LaMontagne
     
Peter B. LaMontagne
     
President and Chief Executive Officer

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS FOLLOW.]
 
 
29

--------------------------------------------------------------------------------

 
 
PURCHASERS:
 
HALE CAPITAL PARTNERS, LP
   
By:
/s/Martin Hale
     
Name:
 
Title:
 
Address for Notice:
     
570 Lexington Ave, 49th Floor
New York, NY 10022
 
Facsimile No.:    (212) 751-8822
 
Telephone No.:  (212) 751-8800
 
Attn.: Martin M. Hale, Jr.

 
 
30

--------------------------------------------------------------------------------

 
 
PURCHASERS:
 
EREF PARA, LLC
 
By: Hale Fund Management, LLC, its  Managing Member
   
By:
/s/Martin Hale
     
Name:
Title:




 
Address for Notice:
     
570 Lexington Ave, 49th Floor
New York, NY 10022
     
Facsimile No.:     (212) 751-8822
     
Telephone No.:  (212) 751-8800
     
Attn.: Martin M. Hale, Jr.


 
31

--------------------------------------------------------------------------------

 
 

SCHEDULE OF PURCHASERS
 
(1)
 
(2)
 
(3)
   
(4)
   
(5)
 
(6)
                         
Purchaser
 
Address and Facsimile
Number
 
Principal
Amount of
Note
   
Number of 
Common Shares
   
Purchase
Price
 
Legal Representative’s
Address and Facsimile Number
                         
EREF PARA, LLC
 
570 Lexington Avenue
49th Floor
New York, NY  10022
Telephone:
Facsimile:
E-Mail:
Residence:
  $ 1,981,952.95       1,698,819     $ 1,981,952.95  
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Telephone:  (212) 801-9200
Facsimile:  (212) 805-9222
Attention:  Michael A. Adelstein, Esq.
E-Mail: adelsteinm@gtlaw.com
                               
Hale Capital Partners, LP
 
570 Lexington Avenue
49th Floor
New York, NY  10022
Telephone:
Facsimile:
E-Mail:
Residence:
  $ 2,018,047.05       1,729,752     $ 2,018,047.05  
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Telephone:  (212) 801-9200
Facsimile:  (212) 805-9222
Attention:  Michael A. Adelstein, Esq.
E-Mail: adelsteinm@gtlaw.com

 
 
32

--------------------------------------------------------------------------------

 
